DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 13-16 and 22-25 in the reply filed on 3/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22, line 1 recites “the feed forward control circuit”; however, there is no “feed forward” circuit recited in claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motsenbocker (US 2016/0141879) in view of Zhang et al. (US 2014/0049170).

Motsenbocker; however, does not expressly disclose that the LED lights are connected in series wherein the string of LED lights have a series voltage between a maximum output voltage of the solar electric output and 25% below that maximum output voltage.  Motsenbocker discloses directly connecting the solar panels to LED lighting, for example.
Zhang discloses providing LED light modules connected in series to receive DC power, paragraph 0061.
It would have been obvious to a person having ordinary skill in the art to have provided LED lights in series as disclosed by Zhang and provide a solar output from the 
With respect to claim 14, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, wherein the duty cycle is controlled to maintain the first threshold output voltage of the solar panels.  Motsenbocker discloses in figure 5 a duty cycle of the switch is controlled based on the power output by the solar panels.
With respect to claim 15, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, wherein the interrupt rate is above 1000 Hz and is dithered.  Paragraph 0140 discloses operating at frequencies of 10 to 10000 Hertz.
With respect to claim 16, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, further comprising a power outlet circuit connect to the solar power that provides interrupted DC power to other appliances.  Figures 8-11 discloses providing power to other appliances via an outlet circuit.
With respect to claim 22, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, wherein the feed forward control circuit comprises a MPPT controller that samples input voltage from the solar power and determines an optimum output value as the first threshold value.  Motsenbocker discloses using a MPPPT to determine a maximum power output provided by the solar panels, paragraph 0078, 0101-0103, 0131, and 0164.
With respect to claim 23, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, connected to an external utility power in parallel to supplement or 
With respect to claim 24, Motsenbocker in view of Zhang disclose the lighting circuit of claim 13, connected to a battery in parallel to supplement or replace solar power during cloudy or rainy conditions.  Figures 8-10 disclose providing batteries to the system to supplement power from the solar panels.
With respect to claim 25, Motsenbocker in view of Zhang disclose the lighting circuit of claim 16, wherein the power outlet circuit has a second threshold output voltage that is set to a lower or higher voltage to allow prioritization of power to the outlet or to the lighting circuit, respectively.  Figure 9-11 discloses providing outlets for appliances with high priorities, paragraph 0157, 0163.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836